                                                                          Case 3:20-cv-06057-RS Document 68 Filed 11/16/20 Page 1 of 2



                                                                    1   MCDERMOTT WILL & EMERY LLP
                                                                        Michael B. Kimberly (pro hac vice motion to be filed)
                                                                    2   Matthew A. Waring (pro hac vice motion to be filed)
                                                                        mkimberly@mwe.com
                                                                    3   500 North Capitol Street NW
                                                                        Washington, DC 20001
                                                                    4
                                                                        (202) 756-8000
                                                                    5
                                                                        MCDERMOTT WILL & EMERY LLP
                                                                    6   William Donovan, Jr. (SBN 155881)
                                                                        wdonovan@mwe.com
                                                                    7   2049 Century Park East, Suite 3200
                                                                        Los Angeles, CA 90067-3206
                                                                    8   (310) 277-4110
                                                                    9

                                                                   10                         IN THE UNITED STATES DISTRICT COURT
                                                                   11                IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
M C D ERMOTT W ILL & E MERY LLP




                                                                   12                                   SAN FRANCISCO DIVISION
                                  ATTORNEYS AT LAW
                                                     LOS ANGELES




                                                                   13   STATE OF CALIFORNIA, et al.,                        Case No. 3:20-cv-6057-RS
                                                                   14                     Plaintiffs,                       Related Case: No. 3:20-cv-05199-RS
                                                                   15          v.                                           ORDER GRANTING MOTION
                                                                                                                            TO INTERVENE
                                                                   16   COUNCIL ON ENVIRONMENTAL
                                                                        QUALITY and MARY NEUMAYR, in her
                                                                   17   official capacity as chair of the Council on
                                                                        Environmental Quality,
                                                                   18
                                                                                          Defendants.
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                                          ORDER GRANTING MOTION TO
                                                                                                                                          INTERVENE, NO. 3:20-CV-6057
                                                                           Case 3:20-cv-06057-RS Document 68 Filed 11/16/20 Page 2 of 2



                                                                    1                         ORDER GRANTING MOTION TO INTERVENE
                                                                    2          This matter is before the Court on the unopposed Motion to Intervene of the American Farm
                                                                    3   Bureau Federation, American Forest Resource Council, American Fuel & Petrochemical Manu-
                                                                    4   facturers, American Petroleum Institute, American Road & Transportation Builders Association,
                                                                    5   Chamber of Commerce of the United States of America, Federal Forest Resource Coalition,
                                                                    6   Interstate Natural Gas Association of America, Laborers’ International Union of North America,
                                                                    7   and National Cattlemen’s Beef Association (the Intervenors). In light of Plaintiffs’ conditional non-
                                                                    8   opposition to the motion, and it appearing that the requirements for intervention are satisfied, the
                                                                    9   Court enters the following Order pursuant to Federal Rule of Civil Procedure 24:
                                                                   10          IT IS ORDERED that the Motion to Intervene is GRANTED, and the Intervenors shall be
                                                                   11   permitted to intervene in this action as defendants. IT IS FURTHER ORDERED THAT:
M C D ERMOTT W ILL & E MERY LLP




                                                                   12          1.    Intervenors’ principal briefs shall be limited to two-thirds the length of Plaintiffs’ cor-
                                  ATTORNEYS AT LAW
                                                     LOS ANGELES




                                                                   13                responding principal brief. Their replies, if any, shall be limited to two-thirds the
                                                                   14                length of the Defendants’ corresponding reply.
                                                                   15          2.    The Intervenors shall file their briefs no more than seven calendar days after
                                                                   16                Defendants file their corresponding brief.
                                                                   17          3.    The Intervenors shall endeavor in good faith to avoid duplicative briefing of matters
                                                                   18                already covered in Defendants’ briefs.
                                                                   19          4.    If Plaintiffs elect to respond to a brief filed by Intervenors, Plaintiffs may submit a
                                                                   20                consolidated brief with a page limit equal to the sum of the same page limits for
                                                                   21                separate responses to Intervenors’ and Defendants’ briefs.
                                                                   22          5.    The Intervenors shall not initiate discovery, but if discovery is initiated by Plaintiffs
                                                                   23                or Defendants, the Intervenors may participate in such discovery, subject to any limits
                                                                   24                agreed upon by the parties or ordered by the Court.
                                                                   25

                                                                   26   DATED: November 16, 2020                       By:
                                                                                                                              Richard Seeborg
                                                                   27
                                                                                                                              United States District Judge
                                                                   28
                                                                                                                                                  ORDER GRANTING MOTION TO
                                                                                                                                                  INTERVENE, NO. 3:20-CV-6057
